Citation Nr: 0608839	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disorder, to 
include toenail fungus.  

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In December 2005, the veteran testified 
at a videoconference hearing before the undersigned Judge. 

The issues of service connection for hepatitis C and left 
shoulder disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates no current skin disorder, to 
include toenail fungus.


CONCLUSION OF LAW

A skin disorder, to include toenail fungus, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA fully notified the veteran of what is required to 
substantiate his claim in a November 2003 letter.  In 
addition, the veteran was informed of the above regulations 
in the March 2004 statement of the case (SOC) and subsequent 
supplemental statements of the case (SSOC).  Together, the 
letter, SOC, and SSOCs provided the veteran with a summary of 
the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for 
denial.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, private medical records, and statements and 
testimony from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection skin 
disorder claim.  The Board finds that a VA examination was 
unnecessary in this case due to the veteran's testimony, as 
explained in greater detail below, and because there was no 
competent medical evidence of any current skin disability, 
including toenail fungus.  As such, no reasonable possibility 
exists that an examination would aid in substantiating the 
veteran's claim.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran asserted at his hearing before the undersigned 
Judge that he believes that his skin disorder, to include 
toenail fungus, is related to Agent Orange or herbicide 
exposure during his service in Vietnam.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West Supp. 2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).  Here, service personnel records clearly 
show that the veteran served in Vietnam from January 1969 to 
April 1970.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes) 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Upon review, service medical records showed an inclusion cyst 
of male genitalia during introduction examination for 
service.  Clinical record indicated that the veteran was fit 
for induction.  No other in-service medical treatment or 
complaints were noted in the record, including any other skin 
disorder or toenail fungus.  

There were no pertinent medical records following separation 
from service until 1984.  In January and February 1984, the 
veteran received treatment at Providence Memorial Hospital 
from Phimosis and cyst on foreskin.  In February 1984, the 
veteran underwent a circumcision.  No further treatment was 
noted.  There was also no other post-service medical 
treatment for any other skin disorder, including toenail 
fungus.     

The veteran testified in December 2005 that he first received 
treatment for skin problems approximately a year, to a year 
and a half following separation from service.  He indicated 
that first the skin problems were on his face, and then a few 
years later skin problems started on his hand.  He then 
recalled experiencing problems years later involving his male 
genital area, his ankles, and his toenails.  Importantly, the 
veteran testified that he no longer receives treatment for 
the skin disorder, to include toenail fungus, nor does he 
currently experience any problems involving the skin 
disorder, to include toenail fungus.  Current VA medical 
records confirmed no showing of any treatment for skin 
disorder.     

In summary, the evidence demonstrates prior treatment for 
skin problem, however, the record does not demonstrate a 
current skin disorder and the veteran testified that he does 
not have a current skin disorder.  The Board recognizes the 
veteran's service connection claim, however, as noted 
previously, without evidence demonstrating a current 
diagnosed chronic disability, the claim must be denied.  38 
C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  In other words, 
service-connection is not granted for prior disorders that 
resolved, but only for a current, chronic disability.  Id.  
As there is no current disorder, whether the veteran's 
resolved skin problems were due to herbicide exposure is not 
material.    

The preponderance of the evidence shows no current skin 
disorder, to include toenail fungus, upon which to grant 
service connection.  Therefore, the veteran is not entitled 
service-connection.  38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for skin disorder, to 
include toenail fungus, is denied.


REMAND

For the hepatitic C claim, VA medical records confirm a 
diagnosis of hepatitis C in 2002.  The veteran testified that 
he was first diagnosed with hepatitis C at VA sometime around 
2000 and received follow-up treatment at VA.  It does not 
appear that all VA medical records pertaining to hepatitis C 
have been incorporated into the claims file.  Pertinent VA 
treatment records must be incorporated into the claims file 
before adjudication on the merits.  38 C.F.R. § 3.159 (2005).   

In addition, the veteran testified that his VA physicians 
believed that he acquired hepatitis C when he received a 
blood transfusion at a VA hospital in 1970.  The record 
demonstrates that the veteran did receive a blood transfusion 
at a VA medical facility in May 1970.  As receiving a blood 
transfusion is a risk factor for developing hepatitis C, the 
Board finds that it must request an opinion from a medical 
professional to determine whether the veteran acquired 
hepatitis C from the blood transfusion in 1970, or from some 
other activity.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.159.    

Regarding the left shoulder disorder, the veteran testified 
that he injured his left shoulder while serving in Vietnam.  
Specifically, that he injured his left shoulder when he fell 
into a mortar hole while carrying artillery rounds.  Two 
witness statements confirm and corroborate the veteran's 
testimony.  Although there are no service medical records 
noting the injury, service personnel records confirm that the 
veteran's principal duty from August 1969 was ammunition 
handler.  This supports the veteran's description of the 
event.  In short, the Board finds the veteran's testimony 
concerning the injury to his left shoulder in service to be 
credible.  

The veteran further testified that he is receiving treatment 
for his left shoulder injury at VA medical center at El Paso, 
including taking of x-rays.  X-ray report involving the left 
shoulder is not included in the claims file.  All treatment 
records involving the left shoulder should be incorporated 
into the claim file before adjudication on the merits.  If 
the evidence demonstrates a current diagnosable disability, 
the RO should schedule a VA examination to determine whether 
the current left shoulder disorder is related to the in-
service injury.  38 C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action:

1.   VA medical records, including tests 
and x-ray reports,  should be obtained 
from El Paso VAMC pertaining to treatment 
for the veteran's left shoulder and 
hepatitis C.  Attempts to obtain these 
records should be documented in the file.

2.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of the veteran's Hepatitis C.  
All indicated tests and studies should be 
undertaken. The claims file should be 
reviewed by the examiner, particularly 
those records dated in May 1970, 
regarding the veteran's surgery at a VA 
medical facility. The examiner is 
requested to obtain a detailed clinical 
history from the veteran concerning 
exposure possible risk factors associated 
with the development of hepatitis C. 

Following the examination and review of 
the claims folder, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran developed hepatitis C 
during his hospitalization and surgery at 
the VA medical facility in 1970, which 
was due to carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care; or 
was due to an event not reasonably 
foreseeable.  A complete rationale for 
each opinion expressed should be 
provided.

3.  If the evidence demonstrates a 
current left shoulder disorder, a VA 
examination should be scheduled to 
determine the nature, extent and etiology 
of the left shoulder disorder.  All 
indicated tests and studies should be 
undertaken. The claims file should be 
reviewed by the examiner.  

Following the examination and review of 
the claims folder, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any currently present left shoulder 
disorder is related to the veteran's 
service.  A complete rationale for each 
opinion expressed should be provided.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the claims file and re- adjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


